Title: To Benjamin Franklin from John Jay, 25 December 1780
From: Jay, John
To: Franklin, Benjamin


Dear Sir,
Madrid 25 Decr. 1780.
It was not till the Day before Yesterday, that I recd. Mr. Grand’s Letter, informing me of the Credit you had lodged for me, thro’ him with the Marquis d’Yranda, for £s26,459.2— Your favour of the 2d. Oct. is the last I have had the pleasure of receiving from you.
Presuming that the Marquis had been apprized of the Arrangement taken with Mr. Grand for furnishing me with the first of the sixty Day Bills became due. He informed me that no such Arrangement had been communicated to him. I shew’d him the Paragraph of your Letter relative to it. After several Days had elapsed he desired a Certified Copy of that Paragraph, with a List of the Bills. From the Hesitation and these Requisitions I feared it might be inconvenient or not very agreable to the Marqs. to advance the Money, and as it was easy to get a full Price for Bills on you, I forbore to press him.
On the 23d. instant I signed a Bill (& Duplicate) on you for thirteen thousand seven hundred and seventy livres at ninety Days sight in favor of Don Francisco De Gorbes & Nephews.— This Money I will either consider as part of the before mentioned Credit with the Marquis D’Yranda, or as part of the 25000. Doll. as may be most agreable to you. Your repeated Attentions & Civilities demand from me the highest Delicacy, and be assured that Inclinations as well as duty will always prompt me to acknowledge the one & observe the other.

Tell Mr Deane, if you please, that I confess myself indebted to him for two very acceptable Letters.— that I have not hitherto been able to repay him, but that he may shortly expect it with such Interest as I hope will attone for my Want of Punctuality.
Mrs. Jay charges me to present to you in the most cordial manner the Compliments of the Season. If her Wishes would avail, I believe the Duration of your Life would not be very disproportionate to that of its Importance.
I am, Dear Sir, with sincere Esteem & Regard Your obliged & aff. Friend Servant
(signed) John Jay
His Exy. B. Franklin.
